DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I:	Claims 1-19 and 21-33, drawn to a fiber reinforced composite insulation system.
Group II:	Claims 20 and 34, a method of providing a composite insulation system.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of as exemplified by claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Malloy (US 2010/0316822). Malloy teaches a braided textile sleeve which is folded to provide a inner structural reinforcement layer and an outer self-molding fiber cover which is implicitly spring-like in view of its braided structure, the layers conformable to a component (Figures 1-3; paragraphs 14-18), and a liquid polymer matrix solution configured to be applied to the cover such that a fiber-reinforced insulation system is formed when cured (paragraphs 14 and 18). Moreover, regarding claim 23, the braided textile sleeve folded to form two layers is considered to satisfy the claimed braided tape and self-molding fiber cover. These limitations, as currently claimed, do not require the tape is wrapped helically around the component. The matrix solution of claim 23 is clearly satisfied by Malloy as detailed above.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. An election of Group I or Group II as detailed above is required. If Group I is elected, a further election of Species I-A or Species I-B is required. If Group II is elected, a further election of Species II-A or Species II-B is required.
The species are as follows: 
Species I-A:	Claims 1-19 and 21-22, drawn to the tubular sleeve embodiment shown in Applicant’s Figure 2.
Species I-B:	Claims 21-33, drawn to the wrapped tape embodiment shown in Applicant’s Figure 11.
Species II-A:	Claim 20, drawn to the embodiment using a tubular sleeve shown in Applicant’s Figure 2.
Species II-B:	Claims 34, drawn to the embodiment using a wrapped tape shown in Applicant’s Figure 11.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 21-22 are generic to Species I-A and Species I-B.
The identified species lack unity of invention because even though the inventions of these Species I-A and I-B require the technical feature exemplified by claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Malloy for the reasons provided above. Regarding Species II-A and II-B, these also lack unity of invention because even though these inventions require the technical feature exemplified by claim 20, Malloy teaches the providing steps for the reasons provided above, the sliding , applying and curing steps (paragraphs 14-18). While Malloy does not teach the step of securing with a clamping device, such is not part of the common technical feature as it is not recited in claim 34. In any event, it is known to suitably secure such insulation layers using clamps. See Goulet (US 2013/0306186; paragraph 30).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745